DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 13 September 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 10, 14, 15 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 14 recite “no signal is provided to the at least one dummy pad.”  Applicant’s specification does not disclose that there is not a signal provided to the dummy pad, therefore, the recitation is considered new matter.
Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10, 14, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 recite “no signal is provided to the at least one dummy pad.”  This recitation is directed to the method of using the device.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph because it is unclear and indefinite whether infringement occurs by having the claimed device or whether infringement occurs when using the claimed device.  For compact prosecution, the recitation will be interpreted as intended use.  Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.
Claim 1 recites “a dummy pad disposed parallel to the signal pad,” and “at least one dummy pad is free of an overlap with the driving electrode and no signal is provided to the at least one dummy pad.”  It is unclear and indefinite as to whether the first recited “dummy pad” is the same or different from the second recited “at least one dummy pad.”  For compact prosecution, they will be interpreted as the same.  Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.
Claim 14 recites “a dummy pad disposed parallel to the plurality of signal pads,” and “at least one dummy pad is free of an overlap with the driving electrode and no signal is provided to the at least one dummy pad.”  It is unclear and indefinite as to whether the first recited “dummy pad” is the same or different from the second recited “at least one dummy pad.”  For compact prosecution, they will be interpreted as the same.  Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 recites “the dummy pad does not overlap the driving electrode,” and claim 1, which claim 6 depends from, recites “at least one dummy pad is free of an overlap with the driving electrode.”  Since claim 1 already claims the dummy pad does not overlap the driving electrode, claim 6 fails to further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, 10, 14, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son et al. (U.S. Pub. 2018/0067353).
Claim 1:  Son et al. discloses a display device, comprising:
a display panel (DP; Fig. 5A, paragraph 131) including a flat surface (upper surface) and a side surface (side surface on lower right side in Fig. 5A) of which intersection with the flat surface (upper surface) defines a boundary (intersection of the upper surface and the side surface on the lower right side in Fig. 5A) of the flat surface (upper surface); and
a flexible film (DDC, DDC1a, SP1 and/or AF; Figs. 3A, 5A, 6 and 7A, paragraphs 102, 108, 109, 135 and 144) attached to a first side surface (side surface on lower left side in Fig. 5A and/or upper surface in Fig. 7A),
wherein the display panel (DP) comprises:
a signal line (DL; Fig. 7A, paragraph 99);
a signal pad (PD; Fig. 7A, paragraph 99) connected to the signal line (DL); and
a dummy pad (DPD; Fig. 7A, paragraph 144) disposed parallel to the signal pad (PD), and
wherein the flexible film (DDC, DDC1a, SP1 and/or AF) comprises:
a base film (DCB; Figs. 5A and 7A, paragraphs 108 and 109) disposed to face the first side surface (side surface on lower left side in Fig. 5A), and
a driving electrode (SP1; Fig. 3A, paragraph 102) disposed between the base film (DCB) and the signal pad (PD) and overlapping at least one signal pad (PD),
wherein at least one dummy pad (DPD) is free of an overlap with the driving electrode (SP1). 
The recitation “no signal is provided to the at least one dummy pad” has been considered and determined to be intended use, making the claim scope not distinguish over a dummy pad capable of the intended use recitation.  See M.P.E.P. § 2114, and precedents cited therein.
Claim 2:  Son et al. discloses the display device of claim 1, wherein
side surfaces of the signal pad (PD) and the dummy pad (DPD) are arranged along the first side (upper surface in Fig. 7A) of the display panel (DP).
Claim 4:  Son et al. discloses the display device of claim 1, wherein the flexible film (DDC, DDC1a, SP1 and/or AF) further includes an anisotropic conductive film (AF; Fig. 7A, paragraph 144) disposed between the base film (DCB) and the driving electrode (SP1). 
Claim 5:  Son et al. discloses the display device of claim 4, wherein the anisotropic conductive film (AF) includes an adhesive layer (PF; Fig. 7A, paragraph 109) and conductive particles (PI; Fig. 7A, paragraph 109). 
Claim 6:  Son et al. discloses the display device of claim 1, wherein the dummy pad (DPD) does not overlap the driving electrode (SP1) (Figs. 3A and 7A). 
Claim 7:  Son et al. discloses the display device of claim 1, wherein 
the display device includes a plurality of flexible films (DDC; Fig. 5A), and 
one of the plurality of flexible films (DDC1a; Fig. 6) includes a plurality of driving electrodes (SP1) (Figs. 3A and 7A). 
Claim 10:  Son et al. discloses the display device of claim 1, wherein 
the display device includes a plurality of flexible films (DDC) (Fig. 5A),
at least one of the plurality of flexible films (DDC1a) overlaps the dummy pad (DPD) (Figs. 6 and 7A), and
at least one of the plurality of flexible films (DDC2a) does not overlap the dummy pad (DPD) (Fig. 6).
Claim 14:  Son et al. discloses a display device comprising:
a display panel (DP; Fig. 5A, paragraph 131) including a display area (DA; Fig. 7A, paragraph 134) and a peripheral area (NDA; Fig. 7A, paragraph 132) disposed outside the display area (DA); and
a flexible film (DDC, DDC1a, SP1 and/or AF; Figs. 3A, 5A, 6 and 7A, paragraphs 120, 108, 109, 135 and 144) attached to a first side surface (side surface on lower left side in Fig. 5A and/or upper surface in Fig. 7A) of the display panel (DP),
wherein the display panel (DP) comprises:
a plurality of signal pads (PD; Fig. 7A, paragraph 99) arranged along the first side surface (upper surface in Fig. 7A); and
a dummy pad (DPD; Fig. 7A, paragraph 144) disposed parallel to the plurality of signal pads (PD) and overlapping at least one signal pad (PD), and
wherein the flexible film (DDC, DDC1a, SP1 and/or AF) comprises:
a base film (DCB; Figs. 5A and 7A, paragraphs 108 and 109) facing the first side surface (side surface on lower left side in Fig. 5A); and 
a driving electrode (SP1; Fig. 3A, paragraph 102) disposed between the base film (DCB) and the signal pad (PD), and 
wherein the driving electrode (451b) is spaced apart from the dummy pad (452a) and at least one dummy pad (DPD) is free of an overlap with the driving electrode (SP1).
Son et al. appears not to explicitly disclose no signal is provided to the at least one dummy pad.
The recitation “no signal is provided to the at least one dummy pad” has been considered and determined to be intended use, making the claim scope not distinguish over a dummy pad capable of the intended use recitation.  See M.P.E.P. § 2114, and precedents cited therein.
Claim 15:  Son et al. discloses the display device of claim 14, wherein
the display device includes a plurality of flexible films (DDC; Fig. 5A), and 
one of the plurality of flexible films (DDC1a; Fig. 6) overlaps the dummy pad (DPD) (Fig. 7A). 
Claim 17:  Son et al. discloses the display device of claim 14, wherein
the display device includes a plurality of flexible films (DDC) (Fig. 5A),
at least one of the plurality of flexible films (DDC1a) overlaps the dummy pad (DPD) (Figs. 6 and 7A), and
at least one of the plurality of flexible films (DDC2a) is spaced apart from the dummy pad (DPD) (Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al. as applied to claim 1 above, and further in view of Park et al. (U.S. Pub. 2002/0074549).
Claim 3:  Son et al. discloses the display device of claim 1, and Son et al. further discloses wherein 
a display area (DA; Fig. 7A, paragraph 134) includes a gate line (GL; Fig. 7A, paragraph 99) and a data line (DL; Fig. 7A, paragraph 99) that are insulated from each other and cross each other.
Son et al. appears not to explicitly discloses the signal pad and the dummy pad respectively include the same material as that of the gate line and the data line.
Park et al., however, discloses the signal pad (pad; paragraph 136) and the dummy pad (pad; paragraph 136) respectively include the same material as that of the gate line (gate line; paragraph 136) and the data line (data line; paragraph 136).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Son et al. with the disclosure of Park et al. to have made the signal pad and the dummy pad respectively include the same material as that of the gate line and the data line in order to have low-resistance layers (paragraph 136).

Response to Arguments
Applicant's arguments filed 13 September 2022 have been fully considered but they are not persuasive. 
Applicant contends Son et al. fail to disclose a driving electrode overlaps at least one signal pad, and at least one dummy pad is free of an overlap with the driving electrode and no signal is provided to the at least one dummy pad.
Examiner notes that Son et al. discloses the driving electrode (SP1) overlaps at least one signal pad (PD), and at least one dummy pad (DPD) is free of an overlap with the driving electrode (SP1) (Figs. 3A and 7A), and the recitation “no signal is provided to the at least one dummy pad” has been considered and determined to be intended use, making the claim scope not distinguish over a dummy pad capable of the intended use recitation.  See M.P.E.P. § 2114, and precedents cited therein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822